Citation Nr: 1047680	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss prior to July 17, 2008 and higher than10 
percent beginning on July 17, 2008.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from December 2006 and July 2010 rating decisions by the 
RO.

In a July 2010 rating decision, the RO increased the Veteran's 
rating for service-connected bilateral hearing loss from 
noncompensable to 10 percent disabling, effective on July 17, 
2008.

The Veteran's January 2007 Notice of Disagreement also included 
the issues of service connection for hiatal hernia, hypertension, 
back condition and right shoulder condition. However, a timely 
Substantive Appeal (VA Form 9) was not filed as to those issues.  
Therefore, they are not now before the Board.

The Board remanded the case to the RO for further development of 
the record in April 2010.


FINDINGS OF FACT

1.  An October 2006 VA examination revealed an average pure tone 
threshold of 48 in the right ear and 54 in the left ear with a 
speech recognition score of 88 in the right ear and 88 in the 
left.

2.  An October 2008 VA examination revealed an average pure tone 
threshold of 50 in the right ear and 58 in the left ear with a 
speech recognition score of 84 in the right ear and 84 in the 
left.

3.  A May 2010 VA examination revealed an average pure tone 
threshold of 60 in the right ear and 63 in the left ear with a 
speech recognition score of 86 in the right ear and 78 in the 
left.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation for 
the service-connected bilateral hearing loss prior to July 17, 
2008 and in excess of 10 percent beginning on July 17, 2008 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.§§ 3.159, 4.1, 4.7, 4.85, 4.86; Diagnostic Code 
6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of the VCAA in July 2006 prior to 
the initial adjudication of his increased claim for bilateral 
hearing loss in a December 2006 rating decision.  Additional VCAA 
letters were sent in September 2006 and April 2010.  

The VCAA letters indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain both his private and VA medical 
treatment records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of the claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA examination in October 2006, 
October 2008 and May 2010.  These examinations have all the 
adequate information needed to apply to the diagnostic criteria 
and are Maryland CNC compliant.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal have 
been identified and obtained, to the extent possible.  

The evidence of record includes service treatment records, VA 
medical records, VA examination reports, lay statements from the 
Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  

Although the Veteran received Worker's Compensation (WC), as 
indicated in a November 2000 claim; there is no reasonable 
possibility that any WC records would substantiate the Veteran's 
claim for an increased rating for the service-connected bilateral 
hearing loss.  

The evidence shows that the Veteran has significant nonservice-
connected disorders that interfere with employment.  On the 
question of current severity of  the service-connected hearing 
loss, any available WC record evidence would be far outweighed by 
more contemporaneous and probative VA examinations.  

There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.


II.  Bilateral Hearing Loss

The Veteran asserts that he is entitled to an increased rating 
for his bilateral hearing loss under the criteria of 38 C.F.R. 
§ 4.87, Diagnostic Code (DC) 6100.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
as here, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

All reasonable doubt is resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a pure tone audiometry test.  
Examinations will be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent 
eleven categories of the percentage of discrimination based on 
the controlled speech discrimination test.  

The vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) will 
be determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the vertical 
column appropriate to pure tone decibel loss.  

For example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure will be followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing and 
the vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  

For example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).

Additionally, an alternate rating table (Table VIA) may be used 
for "unusual patterns of hearing impairment," including cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or 
more, or where the pure tone thresholds are 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.  

The October 2006 VA audiological examination revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
55
60
LEFT
35
55
60
65

The average pure tone threshold was 48 in the right ear and 54 in 
the left ear.  The speech recognition score was 88 in the right 
ear and 88 in the left.  

For the right ear, application of an average pure tone threshold 
of 48 dB and a speech recognition score of 88 results in a 
numerical designation of II under Table VI.  Accordingly, the 
Board will apply the numerical designation of II resulting from 
Table VI.

For the left ear, application of an average pure tone threshold 
of 55 dB and of the speech recognition score of 88 results in a 
numerical designation of II under Table VI.  Accordingly, the 
Board will apply the numerical designation of II resulting from 
Table VI.

As applied under Table VII, the right ear numerical designation 
of II and the left ear numerical designation of II results in a 
no percent evaluation.

An October 2008 audiological examination revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
55
           
70
LEFT
40
60
60
70

The average pure tone threshold was 50 in the right ear and 58 in 
the left ear.  The speech recognition score was 84 in the right 
ear and 84 in the left.  

For the right ear, application of an average pure tone threshold 
of 49 dB and a speech recognition score of 84 results in a 
numerical designation of II under Table VI.  Accordingly, the 
Board will apply the numerical designation of II resulting from 
Table VI.

For the left ear, application of an average pure tone threshold 
of 58 dB and of the speech recognition score of 84 results in a 
numerical designation of III under Table VI.  Accordingly, the 
Board will apply the numerical designation of III resulting from 
Table VI.

As applied under Table VII, the right ear numerical designation 
of II and the left ear numerical designation of III results in a 
no percent evaluation. 

A May 2010 audiological examination revealed the following:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
70
70
LEFT
50
65
65
70

The average pure tone threshold was 60 in the right ear and 63 in 
the left ear.  The speech recognition score was 86 in the right 
ear and 78 in the left.  

For the right ear, application of an average pure tone threshold 
of 60 dB and a speech recognition score of 86 results in a 
numerical designation of III under Table VI.  Accordingly, the 
Board will apply the numerical designation of III resulting from 
Table VI.

For the left ear, application of an average pure tone threshold 
of 63 dB and of the speech recognition score of 78 results in a 
numerical designation of IV under Table VI.  Accordingly, the 
Board will apply the numerical designation of IV resulting from 
Table VI.

As applied under Table VII, the right ear numerical designation 
of III and the left ear numerical designation of IV results in a 
10 percent evaluation.

In reaching this result, the Board acknowledges the Veteran's lay 
contentions and his testimony as to how the hearing loss 
disability affected his activities of daily living.  

His assertions of substantially decreased hearing, however, are 
insufficient to establish entitlement to a higher evaluation for 
bilateral hearing loss because "disability ratings for hearing 
impairment are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

The Board notes that the Veteran is free to submit evidence at a 
future date in furtherance of the assignment of a higher 
evaluation should his hearing worsen.

Nevertheless, in the present case, the application of the 
applicable diagnostic criteria to the evidence at hand clearly 
establishes that entitlement to a compensable evaluation for 
service-connected bilateral hearing loss prior to July 17, 2008 
and in excess of 10 percent from July 17, 2008 is not warranted.  

As such, the preponderance of the evidence is against the 
Veteran's claim, and the claim is denied.  In reaching this 
determination, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

Since the record does not establish that the rating criteria are 
inadequate to rate the manifestations of the bilateral hearing 
loss in this case, extraschedular consideration is not warranted.  
The disability picture is not shown to be unusual or exceptional.  
Thun v Peake, 22 Vet. App. 111, 115-116 (2008).

The Board notes that neither the Veteran's contentions nor the 
medical evidence suggest a request for a total disability rating 
due to individual unemployability (TDIU) resulting from service-
connected disability of bilateral hearing loss.  Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009) (when entitlement to TDIU 
is raised during the appeal of a rating for a disability, it is 
part of the claim for benefits for the underlying disability).



ORDER

A compensable evaluation for the service-connected bilateral 
hearing loss prior to July 17, 2008 and in excess of 10 percent 
beginning on July 17, 2008 is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


